Title: To George Washington from Robert Morris, 1 February 1780
From: Morris, Robert
To: Washington, George


          
            Dear Sir
            Philada Feby 1st 1780
          
          As I make it a rule never to claim any share of your attention without some sufficient cause, it gives me pleasure when an occasion does offer to pay my Compliments with propriety. Don Digges (a Gentn whom I do not know), residing in Theneriffe has given me the present opportunity, by shipping a Pipe of fine old wine onboard a Schooner Called the Hancock Capt. Scott intended for this place, which my Friend Mr Pasley requests I shou’d take charge of and forward it to You, it is marked G.W. & branded Pasley. You know with how much alacrity I shou’d have executed this Commission but the Schooner was forced from our Coast by the Severe Weather and got into Edenton in No. Carolina where I have requested Messrs Hewes smith & Allen to receive this pipe of Wine and keep it in their Custody untill orders from you or some person by Your authority appear for its removal, as I did not know but the Commissaries or Quarter Masters might find a better mode of transporting it to Camp than they or I could but if this conjecture is not well founded I

shall most readily take measures for bringing it forward on the opening of the Navigation.
          Mrs Morris joins me in the Sincerest & best wishes for health & happiness to Mrs Washington & your Excellency assuring You that you wou’d make us happy by a Visit to Philada during this long Severe Winter. We will endeavour to amuse you & afford some relaxation from the severity of discipline & duty which your exalted Station keeps You in the constant exercise of. With the most sincere regard & Veneration I am Your Excellencys, most obed. hble ser.
          
            Robt Morris
          
        